IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,910-01


                     EX PARTE JEREMY DEMONT WAITES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W12-62008-A IN THE 203RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful

possession with intent to deliver a controlled substance and sentenced to ten years’ imprisonment.

The Fifth Court of Appeals affirmed his conviction. Waites v. State, No. 05-14-00882-CR (Tex.

App.—Dallas Apr. 1, 2015) (not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because he did not

advise Applicant he could withdraw his guilty plea if the court rejected the plea agreement. He
                                                                                                        2

alleges that, when the trial court rejected the plea and sentenced Applicant, counsel neither objected

nor asked to withdraw the plea.

         The trial court recommends that this Court grant relief. However, the writ record does not

contain a response from counsel. In these circumstances, additional facts are needed. As we held in

Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact. The trial court shall order trial counsel to respond to Applicant’s claim

of ineffective assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection.

Id.

         It is unclear whether Applicant is represented by counsel. If the trial court elects to hold a

hearing, it shall determine whether Applicant is represented by counsel, and if not, whether he is

indigent. If Applicant is unrepresented, indigent, and wishes to be represented by counsel, the trial

court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art.

26.04.

         The trial court shall make supplemental findings of fact and conclusions of law as to whether

the performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

         This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                   3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: October 14, 2015
Do not publish